Exhibit 4.3 SALE AND SERVICING AGREEMENT among CATERPILLAR FINANCIAL ASSET TRUST 2007-A Issuing Entity CATERPILLAR FINANCIAL FUNDING CORPORATION Depositor and CATERPILLAR FINANCIAL SERVICES CORPORATION Servicer Dated as of September 1, 2007 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 SECTION 1.01. Definitions1 SECTION 1.02. Other Definitional Provisions18 ARTICLE II CONVEYANCE OF RECEIVABLES 18 SECTION 2.01. Conveyance of Receivables18 SECTION 2.02. Closing20 SECTION 2.03. Books and Records20 ARTICLE III THE RECEIVABLES20 SECTION 3.01. Representations and Warranties of Depositor20 SECTION 3.02. Repurchase by Depositor or CFSC Upon Breach22 SECTION 3.03. Custody of Receivable Files22 SECTION 3.04. Duties of Servicer22 ARTICLE IV ADMINISTRATION AND SERVICING OF RECEIVABLES24 SECTION 4.01. Duties of Servicer24 SECTION 4.02. Collection of Receivable Payments25 SECTION 4.03. Realization upon Receivables25 SECTION 4.04. Physical Damage Insurance26 SECTION 4.05. Maintenance of Security Interests in Financed Equipment26 SECTION 4.06. Covenants of Servicer26 SECTION 4.07. Purchase by Servicer of Receivables upon Breach26 SECTION 4.08. Servicing Fee27 SECTION 4.09. Servicer Report27 SECTION 4.10. Annual Statement as to Compliance; Notice of Default27 SECTION 4.11. Annual Independent Certified Public Accountants' Attestation28 SECTION 4.12. Servicer Expenses28 SECTION 4.13. Reports to the Commission28 ARTICLE V DISTRIBUTIONS; RESERVE ACCOUNT; CERTIFICATEHOLDER AND NOTEHOLDER INFORMATION29 SECTION 5.01. Establishment of Trust Accounts29 -i- TABLE OF CONTENTS (continued) SECTION 5.02. Interest Rate Swap Agreement31 SECTION 5.03. Collections31 SECTION 5.04. Additional Deposits31 SECTION 5.05. Distributions32 SECTION 5.06. Reserve Account34 SECTION 5.07. Certificateholder and Noteholder Information35 SECTION 5.08. Net Deposits36 SECTION 5.09. Tax Monitoring37 ARTICLE VI THE DEPOSITOR37 SECTION 6.01. Representations of Depositor37 SECTION 6.02. Liability of Depositor; Indemnities38 SECTION 6.03. Merger or Consolidation of, or Assumption of the Obligations of, Depositor39 SECTION 6.04. Limitation on Liability of Depositor and Others39 SECTION 6.05. Depositor May Own the Certificate or Notes39 ARTICLE VII THE SERVICER40 SECTION 7.01. Representations of Servicer40 SECTION 7.02. Indemnities of Servicer41 SECTION 7.03. Merger or Consolidation of, or Assumption of the Obligations of, Servicer42 SECTION 7.04. Limitation on Liability of Servicer and Others43 SECTION 7.05. CFSC Not To Resign as Servicer43 ARTICLE VIII DEFAULT44 SECTION 8.01. Servicer Default44 SECTION 8.02. Appointment of Successor Servicer45 SECTION 8.03. Notification to Noteholders and Certificateholders46 SECTION 8.04. Waiver of Past Defaults46 ARTICLE IX TERMINATION46 SECTION 9.01. Optional Purchase of All Receivables; Trust Termination46 ARTICLE X MISCELLANEOUS PROVISIONS47 SECTION 10.01. Amendment47 SECTION 10.02. Protection of Title to Trust48 -ii- TABLE OF CONTENTS (continued) SECTION 10.03. Notices50 SECTION 10.04. Assignment50 SECTION 10.05. Limitations on Rights of Others50 SECTION 10.06. Severability51 SECTION 10.07. Separate Counterparts51 SECTION 10.08. Headings51 SECTION 10.09. Governing Law51 SECTION 10.10. Assignment to Indenture Trustee51 SECTION 10.11. Nonpetition Covenants51 SECTION 10.12. Limitation of Liability of Owner Trustee and Indenture Trustee52 SCHEDULE A -Schedule of Receivables A-1 SCHEDULE B - Location of Receivable Files B-1 SCHEDULE C -Servicer Report C-1 SCHEDULE D -Trustee Instructions D-1 -iii- SALE AND SERVICING AGREEMENT dated as of September 1, 2007, among CATERPILLAR FINANCIAL ASSET TRUST 2007-A, a Delaware statutory trust, CATERPILLAR FINANCIAL FUNDING CORPORATION, a Nevada corporation, and CATERPILLAR FINANCIAL SERVICES CORPORATION, a Delaware corporation. WHEREAS the Issuing Entity (as defined below) desires to purchase a portfolio of receivables arising in connection with (i)retail installment sale contracts for the purchase of machinery or equipment and (ii) equipment finance lease contracts for the lease of machinery or equipment, in each case acquired or originated by CFSC (as defined below) in the ordinary course of its business; WHEREAS the Depositor (as defined below) has purchased such portfolio of receivables from CFSC and desires to sell such portfolio of receivables to the Issuing Entity; and WHEREAS CFSC desires to service such receivables. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Definitions.Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: "Additional Servicing Compensation" means, with respect to any Receivable, any late fees, extension fees and other administrative fees or similar charges allowed by applicable law with respect to such Receivable. "Administration Agreement" means the Administration Agreement, dated as of September 1, 2007, among the Trust, the Depositor, CFSC, as administrator, and U.S. Bank National Association, as indenture trustee, as the same may be amended, modified or supplemented from time to time. "Administration Fee" means the fee payable to the Administrator pursuant to Section3 of the Administration Agreement. "Administrator" means the administrator under the Administration Agreement. "Affiliate" has the meaning specified in the Indenture. "Agreement" means this Sale and Servicing Agreement, as the same may be amended, modified or supplemented from time to time. "Amount Financed" means with respect to a Receivable related to a Lease, the original Net Investment with respect to such Lease, and with respect to a Receivable related to an Installment Sales Contract, the sum of the amount advanced under the Receivable toward the purchase price of the related Financed Equipment, plus any related costs. 1 "APR" or "Annual Percentage Rate" with respect to any Receivable related to an Installment Sales Contract means the annual percentage rate of interest of such Receivable as set forth on the Schedule of Receivables for such Receivable and with respect to any Receivable related to a Lease, the Implicit Interest Rate. "Basic Documents" has the meaning specified in the Indenture. "Business Day" means any day other than a Saturday, a Sunday or a day on which banking institutions or trust companies in New York, New York, Nashville, Tennessee, Las Vegas, Nevada, Chicago, Illinois, St. Paul, Minnesota or Wilmington, Delaware are authorized or obligated by law, regulation or executive order to remain closed. "Caterpillar" means Caterpillar Inc., a Delaware corporation, and its successors. "Certificate" has the meaning specified in the Trust Agreement. "Certificate Distribution Account" has the meaning specified in the Trust Agreement. "Certificateholders" has the meaning specified in the Trust Agreement. "CFSC" means Caterpillar Financial Services Corporation, a Delaware corporation, and its successors. "Class" means the ClassA-1 Notes, the ClassA-2a Notes, the ClassA-2b Notes, the ClassA-3a Notes, the ClassA-3b Notes or the Class B Notes, as applicable. "ClassA Noteholders" has the meaning specified in the Indenture. "ClassA Noteholders' Interest Carryover Shortfall" means, with respect to any Distribution Date, the sum of (i)the excess, if any, of (A)the sum of (1)the ClassA Noteholders' Monthly Interest Distributable Amount for the preceding Distribution Date and (2)any outstanding ClassA Noteholders' Interest Carryover Shortfall on such preceding Distribution Date, over (B)the amount in respect of interest that is actually distributed to the ClassA Noteholders on such preceding Distribution Date, and (ii)interest on the amount of interest due but not paid to ClassA Noteholders on the preceding Distribution Date, to the extent permitted by law, at the ClassA-1 Note Interest Rate, the ClassA-2a Note Interest Rate, the ClassA-2b Note Interest Rate, the ClassA-3a Note Interest Rate and the ClassA-3b Note Interest Rate, as applicable, from and including such preceding Distribution Date to, but excluding, the current Distribution Date. "ClassA Noteholders' Interest Distributable Amount" means, with respect to any Distribution Date, the sum of (i) the ClassA Noteholders' Monthly Interest Distributable Amount for such Distribution Date and (ii) the ClassA Noteholders' Interest Carryover Shortfall for such Distribution Date. 2 "ClassA Noteholders' Monthly Interest Distributable Amount" means, with respect to any Distribution Date, an amount equal to the aggregate amount of interest accrued on the ClassA-1 Notes, the ClassA-2a Notes, the ClassA-2b Notes, the ClassA-3a Notes and the ClassA-3b Notes at the ClassA-1 Note Interest Rate, the ClassA-2a Note Interest Rate, the ClassA-2b Note Interest Rate, the ClassA-3a Note Interest Rate and the ClassA-3b Note Interest Rate, respectively, with respect to the ClassA-1 Notes, the Class A-2b Notes and the Class A-3b Notes, from and including the preceding Distribution Date (or, in the case of the initial Distribution Date, from and including the Closing Date), to but excluding such Distribution Date (based on a 360-day year and the actual number of days elapsed), and, with respect to the ClassA-2a Notes and the Class A-3a Notes, from and including the 25th day of the month preceding such Distribution Date (or, in the case of the initial Distribution Date, from and including the Closing Date), to but excluding the 25th day of the month of such Distribution Date (in each case based on a 360-day year of twelve 30-day months). "ClassA Notes" means the ClassA-1 Notes, the ClassA-2 Notes and the ClassA-3 Notes, collectively. "ClassA-1 Note Final Scheduled Distribution Date" means the Distribution Date occurring in September, 2008. "ClassA-1 Note Interest Rate" has the meaning specified in the Indenture. "ClassA-1 Note Pool Factor" means 1.0000000 as of the Closing Date, and as of the close of business on any Distribution Date thereafter means a seven digit decimal figure equal to the Outstanding Principal Amount of the ClassA-1 Notes as of such date (after giving effect to payments in reduction of the principal amount of the ClassA-1 Notes on such date) divided by the original Outstanding Principal Amount of the ClassA-1 Notes. "ClassA-2 Note Final Scheduled Distribution Date" means the Distribution Date occurring in April, 2010. "ClassA-2 Notes" means the Class A-2a Notes and the Class A-2b Notes, collectively. "ClassA-2a Note Interest Rate" has the meaning specified in the Indenture. "ClassA-2a Note Pool Factor" means 1.0000000 as of the Closing Date and as of the close of business on any Distribution Date thereafter means a seven digit decimal figure equal to the Outstanding Principal Amount of the ClassA-2a Notes as of such date (after giving effect to payments in reduction of the principal amount of the ClassA-2a Notes on such date) divided by the original Outstanding Principal Amount of the ClassA-2a Notes. "ClassA-2b Note Interest Rate" has the meaning specified in the Indenture. "ClassA-2b Note Pool Factor" means 1.0000000 as of the Closing Date and as of the close of business on any Distribution Date thereafter means a seven digit decimal figure equal to the Outstanding Principal Amount of the ClassA-2b Notes as of such date (after giving effect to payments in reduction of the principal amount of the ClassA-2b Notes on such date) divided by the original Outstanding Principal Amount of the ClassA-2b Notes. 3 "ClassA-3 Note Final Scheduled Distribution Date" means the Distribution Date occurring in June, 2012. "ClassA-3 Notes" means the Class A-3a Notes and the Class A-3b Notes, collectively. "ClassA-3a Note Interest Rate" has the meaning specified in the Indenture. "ClassA-3a Note Pool Factor" means 1.0000000 as of the Closing Date and, as of the close of business on any Distribution Date thereafter means a seven digit decimal figure equal to the Outstanding Principal Amount of the ClassA-3a Notes as of such date (after giving effect to payments in reduction of the principal amount of the ClassA-3a Notes on such date) divided by the original Outstanding Principal Amount of the ClassA-3a Notes. "ClassA-3b Note Interest Rate" has the meaning specified in the Indenture. "ClassA-3b Note Pool Factor" means 1.0000000 as of the Closing Date and, as of the close of business on any Distribution Date thereafter means a seven digit decimal figure equal to the Outstanding Principal Amount of the ClassA-3b Notes as of such date (after giving effect to payments in reduction of the principal amount of the ClassA-3b Notes on such date) divided by the original Outstanding Principal Amount of the ClassA-3b Notes. "Class B Note Final Scheduled Distribution Date" means the Distribution Date occurring in September, 2013. "Class B Noteholders" has the meaning specified in the Indenture. "Class B Noteholders' Interest Carryover Shortfall" means, with respect to any Distribution Date, the sum of (i) the excess, if any, of (A) the sum of (1) the Class B Noteholders' Monthly Interest Distributable Amount for the preceding Distribution Date and (2) any outstanding Class B Noteholders' Interest Carryover Shortfall on such preceding Distribution Date, over (B) the amount in respect of interest that is actually distributed to the Class B Noteholders on such preceding Distribution Date, and (ii) interest on the amount of interest due but not paid to Class B Noteholders on the preceding Distribution Date, to the extent permitted by law, at the Class B Note Interest Rate from and including the 25th day of the month preceding such Distribution Date, to but excluding the 25th day of the month containing such Distribution Date (based on a 360-day year of twelve 30-day months). "Class B Noteholders' Interest Distributable Amount" means, with respect to any Distribution Date, the sum of (i) the Class B Noteholders' Monthly Interest Distributable Amount for such Distribution Date and (ii) the Class B Noteholders' Interest Carryover Shortfall for such Distribution Date. "Class B Noteholders' Monthly Interest Distributable Amount" means, with respect to any Distribution Date, an amount equal to the aggregate interest accrued on the Class B Notes at the Class B Note Interest Rate from and including the 25th day of the month preceding such Distribution Date (or, in the case of the initial Distribution Date, from and including the Closing Date), to but excluding the 25th day of the month containing such Distribution Date (based on a 360-day year of twelve 30-day months). 4 "Class B Note Interest Rate" has the meaning specified in the Indenture. "Class B Note Pool Factor" means 1.0000000 as of the Closing Date and, as of the close of business on any Distribution Date thereafter means a seven digit decimal figure equal to the Outstanding Principal Amount of the Class B Notes as of such date (after giving effect to payments in reduction of the principal amount of the Class B Notes on such date) divided by the original Outstanding Principal Amount of the Class B Notes. "Class of Notes" means all Notes included in ClassA-1 Notes, all Notes included in ClassA-2 Notes, all Notes included in ClassA-3 Notes or all Notes included in Class B Notes, whichever is appropriate. "Closing Date" means September 27, 2007. "Collateral" has the meaning specified in the Granting Clause of the Indenture. "Collection Account" means the account designated as such, established and maintained pursuant to Section 5.01 (a)(i). "Collection Period" means, with respect to the first Distribution Date, the calendar month of September 2007 and, with respect to each subsequent Distribution Date, the immediately preceding calendar month.Any amount stated "as of the close of business on the last day of a Collection Period" shall give effect to the following calculations as determined as of the end of the day on such last day: (i) all applications of collections and (ii) all distributions to be made on the following Distribution Date. "Commission" means the Securities and Exchange Commission, and its successors. "Contract" means an Installment Sales Contract or a Lease, as applicable, and shall include all documents relating to an amendment or modification of such Contract. "Contract Balance" of a Receivable, as of the close of business on the last day of a Collection Period or as of the Cut-off Date, as applicable, means the Amount Financed minus the sum of (i) that portion of all Scheduled Payments paid on or prior to such day allocable to principal using the actuarial method, (ii) any payment of the Purchase Amount with respect to such Receivable purchased by the Servicer or repurchased by CFSC or the Depositor and allocable to principal and (iii) any prepayment in full or any partial prepayments (including any Liquidation Proceeds) applied to reduce the Contract Balance of such Receivable, in each case plus accrued and unpaid interest.With respect to each Lease, the Servicer shall allocate all Scheduled Payments thereon between "principal" and "interest" based upon each such Lease's Implicit Interest Rate. "Corporate Trust Office" means the office of the Indenture Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of the execution of this Agreement is located at 209 South LaSalle Street, Suite 300, Chicago, Illinois, 60604, Attention: Caterpillar Financial Asset Trust 2007-A, except that for purposes of Section 3.02 of the Indenture, such term shall mean the office or agency of the Indenture Trustee in the Borough of Manhattan in the City of New York which office at the date hereof is located at 100 Wall Street, Suite 1600, New York, New York 10005; or at such other address as the Indenture Trustee may designate from time to time by notice to the Noteholders, the Servicer, the Owner Trustee and the Depositor, or the principal corporate trust office of any successor Indenture Trustee (the address of which the successor Indenture Trustee will notify the Noteholders, the Servicer, the Owner Trustee and the Depositor); provided that for purposes of Section 3.02 of the Indenture, the address of any such office shall be in the Borough of Manhattan in the City of New York. 5 "Cross-Collateralized Equipment" means, with respect to any Contract, an item of machinery or equipment, other than the related Financed Equipment, which also secures an Obligor's indebtedness or obligations under the respective Receivable in addition to the related Financed Equipment. "Cumulative Realized Losses" means, with respect to any Collection Period, the percentage equivalent of a fraction equal to all Realized Losses during the period since the Cut-off Date through the end of such Collection Period divided by the Initial Pool Balance. "Cut-off Date" means September 1, 2007. "Dealer" means each Caterpillar dealer who sold an item of Financed Equipment relating to a Receivable. "Dealer Receivable" means a Receivable originated by a Dealer and acquired by CFSC from such Dealer. "Depositor" means Caterpillar Financial Funding Corporation, a Nevada corporation, and its successors in interest to the extent permitted hereunder. "Determination Date" means, with respect to any Distribution Date, the fifth Business Day prior to such Distribution Date. "Discount Factor" means 8.013% per annum. "Distribution Date" means the 25th day of each calendar month or, if such day is not a Business Day, the immediately following Business Day, commencing on October25, 2007. "Eligible Institution" means (a) the corporate trust department of the Indenture Trustee, the Owner Trustee, The Bank of New York (Delaware), as long as it is paying agent under the Trust Agreement or U.S. Bank National Association, so long as it is a paying agent under the Indenture, or (b) a depository institution organized under the laws of the United States of America or any one of the states thereof or the District of Columbia (or any domestic branch of a foreign bank) (i)(A) which has either (1) a long-term unsecured debt rating of "AAA" or better by Standard & Poor's and "Aaa" or better by Moody's or (2) a short-term unsecured debt rating or a certificate of deposit rating of "A-1+" by Standard & Poor's and "Prime-1" or better by Moody's, or any other long-term, short-term or certificate of deposit rating acceptable to the Rating Agencies and (B) whose deposits-are insured by the FDIC or (ii)(A) the parent of which has a long-term or short-term unsecured debt rating acceptable to the Rating Agencies and (B) whose deposits are insured by the FDIC.If so qualified, the Indenture Trustee, the Owner Trustee, The Bank of New York (Delaware) or U.S. Bank National Association may be considered an Eligible Institution for the purposes of clause (b) of this definition. 6 "Eligible Investments" mean the following (other than any issued by CFSC, the holder of the Certificates or any of their respective Affiliates): (a)direct obligations of, and obligations fully guaranteed as to timely payment by, the United States of America; (b)demand deposits, time deposits or certificates of deposit of any depository institution incorporated under the laws of the United States of America or any state thereof (or any domestic branch of a foreign bank) and subject to supervision and examination by federal or state banking or depository institution authorities; provided, however, that at the time of the investment or contractual commitment to invest therein, the commercial paper or other short-term unsecured debt obligations (other than such obligations the rating of which is based on the credit of a Person other than such depository institution) thereof shall have a credit rating from each Rating Agency in the highest investment category granted thereby; (c)commercial paper having, at the time of the investment or contractual commitment to invest therein, a rating from each Rating Agency in the highest investment category granted thereby; (d)investments in money market funds having a rating from each Rating Agency in the highest investment category granted thereby (including any such funds for which the Indenture Trustee or the Owner Trustee or any of their respective Affiliates is investment manager or advisor); (e)investments in common trust funds having a rating from each Rating Agency in the highest investment category granted thereby maintained and operated by Eligible Institutions (including the Indenture Trustee or the Owner Trustee); (f)bankers' acceptances issued by any depository institution or trust company referred to in clause (b) above; (g)repurchase obligations with respect to any security that is a direct obligation of, or fully guaranteed by, the United States of America or any agency or instrumentality thereof the obligations of which are backed by the full faith and credit of the United States of America, in either case entered into with (i) a depository institution (acting as principal) described in clause (b) or (ii) a depository institution the deposits of which are insured by FDIC; or (h)any other investment that is permitted by each of the Rating Agencies. "Eligible Securities Account" means either (a) a segregated account with an Eligible Institution or (b) a segregated trust account with the corporate trust department of a depository institution organized under the laws of the United States of America or any one of the states thereof or the District of Columbia (or any domestic branch of a foreign bank), having corporate trust powers and acting as trustee for funds deposited in such account, so long as such depository institution shall have a senior unsecured rating of at least investment grade from each Rating Agency in one of its generic rating categories. 7 "Exchange Act" means the Securities Exchange Act of 1934, as amended. "FDIC" means the Federal Deposit Insurance Corporation, and its successors. "Final Scheduled Distribution Date" means any of the ClassA-1 Note Final Scheduled Distribution Date, the ClassA-2 Note Final Scheduled Distribution Date, the ClassA-3 Note Final Scheduled Distribution Date or the Class B Note Final Scheduled Distribution Date. "Financed Equipment" means an item of machinery or equipment, together with all accessions thereto, which was purchased or refinanced, in the case of an Installment Sales Contract or leased, in the case of a Lease, by an Obligor pursuant to the terms of the related Contract, and in either case which secures such related Obligor's indebtedness or obligations under the respective Receivable. "First Priority Principal Distribution Amount" means, with respect to any Distribution Date, an amount, not less than zero, equal to the excess, if any, of (i) the Outstanding Principal Amount of all ClassA Notes as of the preceding Distribution Date (after giving effect to any principal payments made on the ClassA Notes on such preceding Distribution Date) over (ii) the Note Value at the end of the Collection Period preceding such Distribution Date; provided, however, that the First Priority Principal Distribution Amount shall not be less than the aggregate of (i) on and after the ClassA-1 Note Final Scheduled Distribution Date, the amount that is necessary to reduce the Outstanding Principal Amount of the ClassA-1 Notes to zero, (ii) on and after the ClassA-2 Note Final Scheduled Distribution Date, the amount that is necessary to reduce the Outstanding Principal Amount of the ClassA-2 Notes to zero and (iii) on and after the ClassA-3 Note Final Scheduled Distribution Date, the amount that is necessary to reduce the Outstanding Principal Amount of the ClassA-3 Notes to zero. "Governmental Authority" means the United States of America, any state or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government. "Holder" or "Noteholder" has the meaning specified in the Indenture. "Implicit Interest Rate" means with respect to any Receivable related to a Lease, the rate set forth with respect to such Receivable on the Schedule of Receivables. "Indenture" means the Indenture, dated as of September 1, 2007, between the Issuing Entity and the Indenture Trustee, as the same may be amended, modified or supplemented from time to time. "Indenture Trustee" means U.S. Bank National Association, a national banking association, in its capacity as indenture trustee under the Indenture, its successors in interest and any successor indenture trustee under the Indenture. "Initial Note Value" means the Note Value as of the Cut-off Date, which is $659,848,257. 8 "Initial Pool Balance" means the Pool Balance as of the Cut-off Date, which is $662,424,010. "Initial Swap Counterparty" means, Merrill Lynch Capital Services, Inc., as Party A under the Initial Interest Rate Swap Agreement. "Initial Interest Rate Swap Agreement" means the ISDA Master Agreement (1992 Multicurrency-Cross Border), dated as of the Closing Date, between the Initial Swap Counterparty and the Issuing Entity, the Schedule and the Credit Support Annex thereto, each dated as of the Closing Date and, the Confirmation thereto with respect to the Class A-2b Notes and the Confirmation thereto with respect to the Class A-3b Notes, each dated as of the Closing Date, and entered into pursuant to such ISDA Master Agreement, as the same may be amended or supplemented from time to time in accordance with the terms thereof. "Insolvency Event" means, with respect to a specified Person, (i) the entry of a decree or order for relief by a court having jurisdiction in the premises in respect of such Person or any substantial part of its property in an involuntary case under any applicable federal or state bankruptcy, insolvency or other similar law now or hereafter in effect, or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar official for such Person or for any substantial part of its property, or ordering the winding-up or liquidation of such Person's affairs, and such decree or order shall remain unstayed and in effect for a period of 90 consecutive days; or (ii) the commencement by such Person of a voluntary case under any applicable federal or state bankruptcy, insolvency or other similar law now or hereafter in effect, or the consent by such Person to the entry of an order for relief in an involuntary case under any such law, or the consent by such Person to the appointment of or taking possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar official for such Person or for any substantial part of its property, or the making by such Person of any general assignment for the benefit of creditors, or the failure by such Person generally to pay its debts as such debts become due, or the taking of action by such Person in furtherance of any of the foregoing. "Installment Sales Contract" means, with respect to any applicable Receivable, the related fixed rate retail installment sale contract for the purchase of machinery or equipment. "Interest Rate Swap Agreement" means the Initial Interest Rate Swap Agreement and/or any Replacement Interest Rate Swap Agreement. "Investment Earnings" means, with respect to any Distribution Date, the investment earnings (net of losses and investment expenses) on amounts on deposit in the Trust Accounts. "Issuing Entity" means Caterpillar Financial Asset Trust 2007-A, a Delaware statutory trust, and its successors. "Lease" means, with respect to any applicable Receivable, the related equipment finance lease contract. "Lien" means a security interest, lien, charge, pledge, equity or encumbrance of any kind with respect to any Receivable other than mechanics' liens and any liens which attach to such Receivable by operation of law as a result of any act or omission by the related Obligor. 9 "Liquidated Receivable" means any Receivable which has been liquidated by the Servicer through the sale or other disposition of the related Financed Equipment. "Liquidation Proceeds" means, with respect to any Liquidated Receivable, the monies collected in respect thereof, from whatever source (including the proceeds of insurance policies with respect to the related Financed Equipment or Obligor on a Liquidated Receivable), net of the sum of any amounts expended by the Servicer in connection with such liquidation and any amounts required by law or the applicable Contract to be remitted to the Obligor on such Liquidated Receivable, excluding (i) Recoveries and (ii) monies collected in respect of any Liquidated Receivable in excess of the Contract Balance therefor. "Moody's" means Moody's Investors Service, Inc., or its successor. "Net APR" means, with respect to any Receivable, the APR therefor less the Servicing Fee Rate. "Net Excess Spread" means, with respect to any Distribution Date on or prior to the Distribution Date on which the amount on deposit in the Reserve Account equals the Specified Reserve Account Balance, the Total Available Amount reduced by (i) the Servicing Fee and all unpaid Servicing Fees from prior Collection Periods, (ii) the Administration Fee and all unpaid Administration Fees from prior Collection Periods, (iii) the Net Swap Payments, (iv) the Senior Swap Termination Payments, (v) the ClassA Noteholders' Interest Distributable Amount, (vi) the Class B Noteholders' Interest Distributable Amount and (vii) the difference between (A) the Note Value at the end of the second preceding Collection Period, or in the case of the initial Distribution Date, the Initial Note Value, and (B) the Note Value at the end of the preceding Collection Period. "Net Investment" with respect to a Lease, means the present value of the sum of (i)Scheduled Payments due thereunder and (ii) the residual payment amount at the end of the Lease term, discounted at the Implicit Interest Rate for such Lease. "Net Swap Payment" means for the Interest Rate Swap Agreement, the net amount owed, if any, by the Issuing Entity to the Swap Counterparty on any Distribution Date, including any prior, unpaid Net Swap Payments and any interest accrued thereon, under the Interest Rate Swap Agreement; provided, that "Net Swap Payment" does not include any Swap Termination Payments. "Net Swap Receipt" means, for the Interest Rate Swap Agreement, the net amount, if any, owed by the Swap Counterparty to the Issuing Entity on any Distribution Date (excluding any Swap Termination Payments) which shall be deposited into the Collection Account. "New York UCC" means the New York Uniform Commercial Code. "Note Register" and "Note Registrar" have the meanings specified in the Indenture. "Note Value" means, at any time, the present value of the unpaid Scheduled Payments on the Receivables (including all lease residual payments on the Leases), discounted on a monthly basis at the Discount Factor.For purposes of calculating Note Value for any (i)delinquent Receivable that has not had the Financed Equipment by which it is secured repossessed and which is not a Liquidated Receivable or a 180-Day Receivable, the amount of any delinquent payments will be assumed to be received in the next Collection Period and all other payments which have not yet become due will be assumed to be received as originally scheduled, (ii)Receivable that has had the Financed Equipment by which it is secured repossessed but which has not yet become a Liquidated Receivable or a 180-Day Receivable, the outstanding Contract Balance of that Receivable will be assumed to be received in the next Collection Period and it will be assumed that no other payments will be received on that Receivable, (iii)Liquidated Receivable, it will be assumed that no payments will be received on that Receivable and (iv)180-Day Receivable, the aggregate amount of unpaid Scheduled Payments of such 180-Day Receivable will be reduced by the Write Down Amount, if any, calculated during the preceding Collection Period and all remaining Scheduled Payments will be assumed to be received as originally scheduled. 10 "Noteholders' Interest Distributable Amount" means, with respect to any Distribution Date, the sum of (i) the ClassA Noteholders' Interest Distributable Amount and (ii) the Class B Noteholders' Interest Distributable Amount for such Distribution Date. "Notes" means the ClassA Notes and the Class B Notes, collectively. "Obligor" on a Receivable means (i) the purchaser, co-purchasers or lessees of the Financed Equipment and (ii) any other Person, including the related Dealer, who owes payments under the Receivable. "Officers' Certificate" means a certificate signed by (i) the chairman of the board, the president, the vice chairman of the board, the executive vice president, any vice president, a treasurer or any assistant treasurer and (ii) the controller (or chief accounting officer) or a secretary or assistant secretary, in each case of the Depositor or the Servicer, as appropriate. "180-Day Receivable" means, as of the last day of any Collection Period, any Receivable as to which (i) a Scheduled Payment is more than 180 days past its due date, as specified in the related Contract, and (ii) the Servicer has determined its estimated value in accordance with its servicing standards. "Opinion of Counsel" means one or more written opinions of counsel who may be an employee of or counsel to the Depositor, CFSC or the Servicer, which counsel shall be acceptable to the Indenture Trustee, the Owner Trustee or the Rating Agencies, as applicable. "Original Contract" means with respect to each Receivable, a related Contract that satisfies the following conditions: (a)(i)Such Contract states as part of its terms: "Although multiple counterparts of this document may be signed, only the counterpart accepted, acknowledged and certified by CFSC on the signature page thereof as the original will constitute original chattel paper."; and 11 (ii) CFSC has accepted, acknowledged and certified one originally executed copy or version of such Contract (and no other) by stamping on the signature page thereon the following legend and executing the same where indicated (which execution will be effected in red by use of a stamp containing a replica of an authorized signatory of CFSC): ACCEPTED, ACKNOWLEDGED AND CERTIFIED BY CATERPILLAR FINANCIAL SERVICES CORPORATION AS THE ORIGINAL. By: Title:; or (b) Such Contract is in "snap-set" or other form for which only one original may be produced. (c) The Contract is a Dealer Receivable and the Dealer has represented and warranted to CFSC that such Contract is the original and only contract executed in connection with the related Financed Equipment. "Outstanding" has the meaning specified in the Indenture. "Outstanding Principal Amount" means the aggregate principal amount of all Notes, or a Class of Notes, as applicable, Outstanding at the date of determination. "Over 60-day Delinquency Percentage" means, for any Distribution Date, the percentage equivalent of a fraction equal to the aggregate Contract Balance of all Receivables for which a Scheduled Payment was more than 60 days past its related due date (as specified in the related Contract) as of the end of the preceding Collection Period, divided by the Pool Balance on such Distribution Date. "Owner Trust Estate" has the meaning specified in the Trust Agreement. "Owner Trustee" means The Bank of New York (Delaware), a Delaware banking corporation, in its capacity as owner trustee under the Trust Agreement, its successors in interest and any successor Owner Trustee under the Trust Agreement. "Pool Balance" means, at any time, the aggregate of the Contract Balances of the Receivables at the end of the preceding Collection Period, after giving effect to (i) all payments received from Obligors and Purchase Amounts remitted by CFSC, the Depositor or the Servicer, as the case may be, for such Collection Period, (ii) Liquidation Proceeds received with respect to any Liquidated Receivables received during such Collection Period and (iii) all Realized Losses on Liquidated Receivables and 180Day Receivables for that Collection Period. "Pool Factor" means 1.0000000 as of the Cut-off Date and, as of the close of business on the last day of a Collection Period thereafter means a seven digit decimal figure equal to the Pool Balance as of such date divided by the Initial Pool Balance. 12 "Principal Distribution Account" means the administrative subaccount within the Collection Account established by the Indenture Trustee pursuant to Section 5.01(a)(i). "Principal Distribution Amount" means, with respect to any Distribution Date, the sum of the First Priority Principal Distribution Amount and the Regular Principal Distribution Amount for such Distribution Date. "Purchase Agreement" means the Purchase Agreement, dated as of September 1, 2007, between the Depositor and CFSC, as the same may be amended, modified or supplemented from time to time. "Purchase Amount" means, with respect to an Installment Sales Contract or a Lease, the Contract Balance calculated as of the close of business on the last day of a Collection Period, required to prepay in full the respective Receivable under the terms thereof, in each case plus interest at the related APR to the end of the month during which the Installment Sales Contract or Lease became a Purchased Receivable. "Purchased Receivable" means a Receivable (i) purchased as of the close of business on the last day of a Collection Period by the Servicer pursuant to Section 4.07, (ii) repurchased as of the last day of a Collection Period by the Depositor or CSFC pursuant to Section 3.02, or (iii)purchased by the Servicer pursuant to Section 9.01. "Rating Agencies" means Moody's and Standard & Poor's.If no such organization or successor is in existence, "Rating Agency" shall be a nationally recognized statistical rating organization or other comparable Person designated by the Depositor, notice of which designation shall be given to the Indenture Trustee, the Owner Trustee and the Servicer. "Rating Agency Condition" means, with respect to any action, that each Rating Agency shall have been given 10 days' (or such shorter period as is acceptable to each Rating Agency) prior notice thereof and that each Rating Agency shall have notified the Depositor, the Servicer, the Owner Trustee and the Indenture Trustee in writing that such action will not result in a reduction or withdrawal of the then current rating of any Class of Notes. "Realized Loss" means, for any Distribution Date, the sum of (i) with respect to any Receivable that became a Liquidated Receivable during the related Collection Period, the excess, if any, of (a) the Contract Balance of such Liquidated Receivable minus the Write Down Amount for such Receivable, if any, over (b) the Liquidation Proceeds for that Liquidated Receivable for that Collection Period to the extent allocable to principal and (ii) the Write Down Amount, if any, calculated during the related Collection Period, with respect to each 180-Day Receivable. "Receivable" means any Contract listed on the Schedule of Receivables. "Receivable File" means (a) with respect to each Receivable (other than a Dealer Receivable), the Original Contract related to such Receivable and (b) with respect to each Dealer Receivable, the Original Contract related to such Receivable and any documents used to assign such Dealer Receivable and the related Dealer's security interest in the related Transaction Equipment to CFSC. 13 "Recoveries" means, with respect to any Liquidated Receivable, (a) monies collected in respect thereof, from whatever source, but after (i) such Receivable became a Liquidated Receivable and (ii) the proceeds from the sale or other disposition of the related Financed Equipment have been received by the Servicer for deposit in the Collection Account, net of (b) the sum of any amounts expended by the Servicer for the account of the Obligor and any amounts required by law or the applicable Contract to be remitted to the Obligor. "Regular Principal Distribution Amount" means, with respect to any Distribution Date, an amount, not less than zero, equal to (i) the excess of (A) the sum of the Outstanding Principal Amount of all Notes as of the preceding Distribution Date (after giving effect to any principal payments made on the Notes on such preceding Distribution Date) over (B) the Note Value at the end of the Collection Period preceding such Distribution Date, minus (ii) the First Priority Principal Distribution Amount for such Distribution Date; provided, however, that on and after the Class B Note Final Scheduled Distribution Date, the Regular Principal Distribution Amount shall not be less than the amount that is necessary to reduce the Outstanding Principal Amount of the Class B Notes to zero. "Regulation AB" means Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. "Replacement Swap Counterparty" means, any Swap Counterparty under a Replacement Interest Rate Swap Agreement that satisfies the conditions set forth in the Interest Rate Swap Agreement. "Replacement Interest Rate Swap Agreement" means any ISDA Master Agreement, dated after the Closing Date, between a Swap Counterparty that on the date of such Replacement Interest Rate Swap Agreement is an "Eligible Replacement" as defined in the Initial Interest Rate Swap Agreement and the Issuing Entity, the Schedule and Credit Support Annex thereto, each dated after the Closing Date, and the Confirmations thereto, each dated after the Closing Date, and entered into pursuant to such ISDA Master Agreement, and pursuant to the conditions set forth in the Initial Interest Rate Swap Agreement in connection with the termination of the Initial Interest Rate Swap Agreement or a Transaction (as defined therein) thereunder, as the same may be amended or supplemented from time to time in accordance with the terms thereof. "Reserve Account" means the account designated as such, established and maintained pursuant to Section 5.01(a)(ii). "Reserve Account Initial Deposit" means the initial deposit to the Reserve Account by the Issuing Entity on the Closing Date of $8,248,103. "Schedule of Receivables" means the schedule of Receivables (which schedule may be in the form of microfiche) attached as Schedule A. 14 "Scheduled Payment" on a Receivable means the scheduled periodic payment required to be made by the Obligor. "Securities" means, collectively, the Notes and the Certificate. "Securities Act" means the Securities Act of 1933, as amended. "Securities Intermediary" has the meaning specified in Section 5.01(c)(ii)(B) and initially means U.S. Bank National Association. "Senior Swap Termination Payment" means any Swap Termination Payment payable by the Issuing Entity to the Swap Counterparty under the Interest Rate Swap Agreement on any Distribution Date relating to an early termination of a Transaction (as defined therein) under the Interest Rate Swap Agreement following (i) a Swap Event of Default or a Swap Termination Event arising under the Interest Rate Swap Agreement for which the Swap Counterparty is not the "Defaulting Party" or sole "Affected Party" or (ii)a Swap Termination Event (consisting of "Illegality" or "Tax Event") arising under the Interest Rate Swap Agreement. (The terms "Defaulting Party," "Affected Party," "Illegality" and "Tax Event" each has the meaning set forth in the Interest Rate Swap Agreement). "Servicer" means CFSC, as the servicer of the Receivables, and each successor to CFSC (in the same capacity) pursuant to Section 7.03 or 8.02. "Servicer Default" means an event specified in Section 8.01. "Servicer Report" means an Officers' Certificate of the Servicer delivered pursuant to Section 4.09, substantially in the form of Schedule C or in such other form that is acceptable to the Indenture Trustee, the Owner Trustee and the Servicer. "Servicing Fee" means the fee payable to the Servicer for services rendered during the respective Collection Period, determined pursuant to Section 4.08. "Servicing Fee Rate" means 1.0% per annum. "Specified Reserve Account Balance" means, with respect to any Distribution Date, an amount equal to the lesser of (i) the Outstanding Principal Amount of the Notes and (ii)1.80% of the Initial Note Value; provided, however, that the percentage specified in clause (ii) of this definition of Specified Reserve Account Balance may be reduced as follows: · if on the Distribution Date in March, 2009, (i)Cumulative Realized Losses for the related Collection Period are less than 0.65% and (ii)the Three Month Rolling Over60-Day Delinquency Percentage for such Distribution Date is less than 5.00%, the percentage specified in clause (ii) of this definition of Specified Reserve Account Balance will be 1.40% for the March, 2009 Distribution Date and each subsequent Distribution Date, subject to any further reduction in accordance with the terms of this definition; 15 · if on the Distribution Date in September, 2009, (i) the percentage then specified in clause (ii) of this definition of Specified Reserve Account Balance is 1.80%, (ii) Cumulative Realized Losses for the related Collection Period are less than 1.00% and (iii) the Three Month Rolling Over 60-Day Delinquency Percentage for such Distribution Date is less than 6.00%, the percentage then specified in clause (ii) of this definition of Specified Reserve Account Balance will be reduced by 0.80% for the September, 2009 Distribution Date and each subsequent Distribution Date; · if on the Distribution Date in September, 2009, (i) the percentage then specified in clause (ii) of this definition of Specified Reserve Account Balance is 1.40%, (ii) Cumulative Realized Losses for the related Collection Period are less than 1.00% and (iii) the Three Month Rolling Over 60-Day Delinquency Percentage for such Distribution Date is less than 6.00%, the percentage then specified in clause (ii) of this definition of Specified Reserve Account Balance will be reduced by 0.40% for the September, 2009 Distribution Date and each subsequent Distribution Date; and · if on the Distribution Date in March, 2010, (i) the percentage then specified in clause (ii) of this definition of Specified Reserve Account Balance is 1.40% or greater, (ii) Cumulative Realized Losses for the related Collection Period are less than 1.20% and (iii) the Three Month Rolling Over 60-Day Delinquency Percentage for such Distribution Date is less than 7.00%, the percentage then specified in clause (ii) of this definition of Specified Reserve Account Balance will be reduced by 0.40% for the March, 2010 Distribution Date and each subsequent Distribution Date. provided, further, that on and after the date on which the Depositor eliminates the Reserve Account in accordance with the provisions of Section 5.06(e), the Specified Reserve Account Balance shall be zero. "Standard & Poor's" means Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies, Inc., or its successors. "Subordinated Swap Termination Payment" means any Swap Termination Payment owed by the Issuing Entity to the Swap Counterparty under the Interest Rate Swap Agreement other than a Senior Swap Termination Payment. "Swap Counterparty" means (i) the Initial Swap Counterparty and (ii) a Person that is not an Affiliate of the Issuing Entity, as swap counterparty under the Interest Rate Swap Agreement, or any successor or replacement swap counterparty thereunder from time to time. "Swap Termination Payment" means any payment due to the Swap Counterparty by the Issuing Entity or to the Issuing Entity by the Swap Counterparty, including interest that may accrue thereon, under the Interest Rate Swap Agreement due to a termination of a Transaction (as defined therein) under the Interest Rate Swap Agreement due to a Swap Event of Default or a Swap Termination Event. "Three Month Rolling Over 60-Day Delinquency Percentage" means, for any Distribution Date, the average of the Over 60-day Delinquency Percentages for that Distribution Date and the two immediately preceding Distribution Dates. 16 "Total Available Amount" means, for each Distribution Date, the sum of the aggregate collections in respect of Receivables (including any Liquidation Proceeds, any Purchase Amounts paid by the Depositor, CFSC or the Servicer and any amounts received from Dealers with respect to Receivables) received during the related Collection Period, Investment Earnings on the Trust Accounts during such Collection Period and any Net Swap Receipt for such Distribution Date but shall not include any payments or proceeds (including any Liquidation Proceeds and any amounts received from Dealers with respect to Receivables) of (i) any Receivables the Purchase Amount of which has been included in the Total Available Amount in a prior Collection Period, (ii) any Liquidated Receivable after and to the extent of the reassignment of such Liquidated Receivable by the Trust to the Depositor in accordance with Section 4.02 and (iii) any Additional Servicing Compensation. "Total Distribution Amount" means, with respect to any Distribution Date, the sum of (i)the Total Available Amount for such Distribution Date and (ii) the amount, if any withdrawn from the Reserve Account and deposited into the Collection Account on such Distribution Date pursuant to Section 5.06(b) on such Distribution Date. "Total Required Payment" means, for each Distribution Date, the amounts payable pursuant to Section 5.05(b)(i) through 5.05(b)(vii). "Transaction Equipment" means, collectively, the Financed Equipment and, if applicable, the Cross-Collateralized Equipment. "Transfer Date" means, with respect to any Distribution Date, the Business Day preceding such Distribution Date. "Trust" means the Issuing Entity. "Trust Account Property" means the Trust Accounts, all investment property, instruments, money and other property credited to or on deposit in any Trust Account from time to time, including the Reserve Account Initial Deposit, and all proceeds of the foregoing. "Trust Accounts" has the meaning specified in Section 5.01(b). "Trust Agreement" means the Amended and Restated Trust Agreement, dated as of September27, 2007, between the Depositor and the Owner Trustee, as the same may be amended, modified or supplemented from time to time. "Trust Officer" means, in the case of (a) the Indenture Trustee, any officer within the Corporate Trust Office of the Indenture Trustee, including any Vice President, Assistant Vice President, Trust Officer, Secretary, Assistant Secretary or any other officer of the Indenture Trustee customarily performing functions similar to those performed by any of the above designated officers and also, with respect to a particular matter, any other officer to whom such matter is referred because of such officer's knowledge of and familiarity with the particular subject, and (b) the Owner Trustee, any officer in the Corporate Trustee Administration Department of the Owner Trustee with direct responsibility for the administration of the Trust Agreement and the Basic Documents on behalf of the Owner Trustee. 17 "Write Down Amount" means, for any 180-Day Receivable, the excess of (i) the Contract Balance of such 180-Day Receivable as of the last day of the Collection Period during which a Scheduled Payment on such Receivable became more than 180 days past its due date, as specified in the related Contract, over (ii) the estimated value of the Receivable, as determined by the Servicer in accordance with its servicing standards, to the extent allocable to principal in the same manner as a payment in such amount would be. SECTION 1.02.Other Definitional Provisions. (a)Capitalized terms used herein and not otherwise defined herein have the meanings assigned to them in the Indenture. (b)All terms defined in this Agreement shall have the meanings contained herein when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. (c)As used in this Agreement and in any document made or delivered pursuant hereto, accounting terms not defined in this Agreement or in any such other document, and accounting terms partly defined in this Agreement or in any such other document to the extent not defined, shall have the respective meanings given to them under generally accepted accounting principles. To the extent that the definitions of accounting terms in this Agreement or in any such other document are inconsistent with the meanings of such terms under generally accepted accounting principles, the definitions contained in this Agreement or in any such other document shall control. (d)The words "hereof," "herein," "hereunder," and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement; Section, Schedule and Exhibit references contained in this Agreement are references to Sections, Schedules and Exhibits in or to this Agreement unless otherwise specified; the term "including" shall mean "including without limitation"; and the term "or" is not exclusive.Terms used herein that are defined in the New York UCC and not otherwise defined herein shall have the meanings set forth in the New York UCC, unless the contract requires otherwise. (e)The definitions contained in this Agreement are applicable to the singular as well as the plural forms of such terms and to the masculine as well as to the feminine and neuter genders of such terms. ARTICLE II CONVEYANCE OF RECEIVABLES SECTION 2.01.Conveyance of Receivables.In consideration of the Issuing Entity's delivery to or upon the order of the Depositor of (i) ClassA-1 Notes with an aggregate Outstanding Principal Amount of $150,000,000, (ii) ClassA-2a Notes with an aggregate Outstanding Principal Amount of $75,000,000, (iii) ClassA-2b Notes with an aggregate Outstanding Principal Amount of $126,000,000, (iv) ClassA-3a Notes with an aggregate Outstanding Principal Amount of $134,050,000, (v) ClassA-3b Notes with an aggregate Outstanding Principal Amount of $155,000,000, (vi)Class B Notes with an aggregate Outstanding Principal Amount of $19,798,000 and (vii) the Certificates representing an undivided beneficial interest in the Issuing Entity, the Depositor does hereby sell, transfer, assign, set over and otherwise convey to the Issuing Entity, without recourse (subject to the obligations herein), all right, title and interest, whether now owned or hereafter acquired, of the Depositor in and to the following: 18 (a)the Receivables, and all monies (including accrued interest) due thereunder on or after the Cut-off Date; (b)the Trust Account Property; (c)the security interests in the Transaction Equipment granted by Obligors pursuant to the Receivables, the Transaction Equipment, and all Liquidation Proceeds; (d)all proceeds of repossessed or returned Transaction Equipment; (e)all proceeds with respect to the Receivables from claims on any physical damage, credit life, liability or disability insurance policies covering Financed Equipment or Obligors, as the case may be; (f)the Purchase Agreement, including the right of the Depositor to cause CFSC to repurchase Receivables from the Depositor as provided therein; (g)all proceeds from recourse to, or other payments by, Dealers on Receivables; (h)cash in the amount of the Reserve Account Initial Deposit; and (i)the proceeds of any and all of the foregoing. It is the express intent of the parties hereto that the conveyance of the Receivables and the other property described above by the Depositor to the Issuing Entity as provided in this Agreement be, and be construed as, a sale of the Receivables and the other property described above by the Depositor to the Issuing Entity.It is, further, not the intention of the parties that such conveyance be deemed the grant of a security interest in the Receivables or the other property described above by the Depositor to the Issuing Entity to secure a debt or other obligation of the Depositor.However, in the event, notwithstanding the intent of the parties, the Receivables or the other property described above are held to be property of the Depositor, or if for any reason this Agreement is held or deemed to create a security interest in the Receivables or the other property described above then, (a)this Agreement shall be a security agreement within the meaning of Article 9 of the New York UCC and (b)the Depositor hereby grants to the Issuing Entity a security interest in all of the Depositor's right, title, and interest, whether now owned or hereafter acquired, in and to the property described in clauses (a) through (i) above, as security for the obligations of the Depositor hereunder.In connection herewith, the Issuing Entity (or its assignee) shall have all of the rights and remedies of a secured party under the UCC. 19 Any assignment of the interest of the Issuing Entity pursuant to this Section 2.01 shall also be an assignment of the security interest created hereby.Each of the Depositor and the Issuing Entity shall, to the extent consistent with this Agreement, take such actions as may be necessary to ensure that, if this Agreement creates a security interest in the Receivables, such security interest would be a perfected security interest of first priority under applicable law and will be maintained as such throughout the term of the Agreement. SECTION 2.02.Closing. The conveyance of the Receivables and the other property described in Section 2.01 shall take place on the Closing Date, simultaneously with the closing of the transactions contemplated by the Purchase Agreement, the underwriting agreements relating to the Notes and the other Basic Documents.Upon the delivery to or upon the order of the Depositor of the Notes and the Certificate, the ownership of each Receivable and the contents of the related Receivable File is vested in the Issuing Entity, subject only to the lien of the Indenture. SECTION 2.03.Books and Records. The transfer of each Receivable shall be reflected on the Depositor's balance sheets and other financial statements prepared in accordance with generally accepted accounting principles as a transfer of assets by the Depositor to the Issuing Entity.The Depositor shall be responsible for maintaining, and shall maintain, a complete and accurate set of books and records and computer files for each Receivable which shall be clearly marked to reflect the ownership of each Receivable by the Issuing Entity. ARTICLE III THE RECEIVABLES SECTION 3.01.Representations and Warranties of Depositor.The Depositor hereby makes the following representations and warranties as to the Receivables on which the Issuing Entity is deemed to have relied in acquiring the Receivables.Such representations and warranties speak as of the execution and delivery of this Agreement, but shall survive the sale, transfer and assignment of the Receivables to the Issuing Entity and the grant of a security interest thereinto the Indenture Trustee pursuant to the Indenture. (a)Title.It is the intention of the Depositor that the transfer and assignment herein contemplated constitute a sale of the Receivables from the Depositor to the Issuing Entity and that the beneficial interest in and title to such Receivables not be part of the debtor's estate in the event of the filing of a bankruptcy petition by or against the Depositor under any bankruptcy law.No Receivable has been sold, transferred, assigned or pledged by the Depositor to any Person other than the Issuing Entity.Immediately prior to the transfer and assignment herein contemplated, the Depositor owns and has good and marketable title to the Receivables free and clear of any Lien, claim or encumbrance of any Person and, immediately upon the transfer thereof, the Issuing Entity shall have good and marketable title to each such Receivable, free and clear of all Liens and rights of others; and the transfer has been perfected under the UCC. 20 (b)Priority.Other than the security interest granted to the Issuing Entity pursuant to this Agreement, the Depositor has not pledged, assigned, sold, granted a security interest in, or otherwise conveyed any of the Receivables.The Depositor has not authorized the filing of and is not aware of any financing statement against the Depositor that includes a description of collateral covering the Receivables other than any financing statement relating to the security interest granted to the Issuing Entity hereunder or that has been terminated.The Depositor is not aware of any judgment or tax lien filings against the Depositor.None of the Contracts that constitute or evidence the Receivables has any mark or notation indicating that it has been pledged, assigned or otherwise conveyed by the Depositor to any Person other than the Issuing Entity or the Indenture Trustee. (c)Security Interest.This Agreement creates a valid and continuing security interest (as defined in the UCC) in the Receivables and the proceeds thereof in favor of the Issuing Entity, which security interest is prior to all other Liens, and is enforceable as such against creditors of and purchasers from the Depositor. (d) Characterization of Receivables.The Receivables constitute "tangible chattel paper" within the meaning of the UCC. (e)All Actions Taken.On the Closing Date all original executed copies of each Contract that constitute or evidence the Receivables shall be deemed to have been delivered to the Servicer, in its capacity as custodian, for all purposes hereunder.The Depositor has caused or will have caused, within 10 days of the Closing Date, the filing of all appropriate financing statements in the proper filing office in the appropriate jurisdiction under applicable law in order to perfect the security interest in the Receivables granted to the Issuing Entity hereunder.All actions necessary in any jurisdiction to be taken to give (i) the Issuing Entity a first priority perfected ownership or security interest in the Receivables (exclusive of Receivables for which a governmental entity is the Obligor) and (ii) the Indenture Trustee a first priority perfected security interest therein (including UCC filings with the Nevada Secretary of State) have been taken or will be taken within 10 days of the Closing Date. (f)Possession of Receivable Files.All of the Receivable Files have been or will be delivered to the Servicer as custodian on or prior to the Closing Date. (g) Perfection of Security Interest in Financed Equipment.The Depositor has taken all steps necessary to perfect its security interest against the Obligors in the property securing the Contracts. (h)No Consents Required.All approvals, authorizations, consents, orders or other actions of any Person or of any Governmental Authority required in connection with the execution and delivery by the Depositor of this Agreement or any other Basic Document, the performance by the Depositor of the transactions contemplated by this Agreement or any other Basic Document and the fulfillment by the Depositor of the terms hereof or thereof, have been obtained or have been completed and are in full force and effect (other than approvals, authorizations, consents, orders or other actions which if not obtained or completed or in full force and effect would not have a material adverse effect on the Depositor or the Issuing Entity or upon the collectability of any Receivable or upon the ability of the Depositor to perform its obligations under this Agreement). 21 SECTION 3.02.Repurchase by Depositor or CFSC Upon Breach. (a)The Depositor, the Servicer or the Owner Trustee, as the case may be, shall inform the other parties to this Agreement, CFSC and the Indenture Trustee promptly, in writing, upon the discovery of any breach of the Depositor's representations and warranties made pursuant to Section 3.01 or any breach of CFSC's representations and warranties made pursuant to Section 3.02(b) of the Purchase Agreement.Unless any such breach shall have been cured by the last day of the second month following the month of the discovery thereof by the Depositor or receipt by the Depositor of written notice from the Owner Trustee or the Servicer of such breach, the Depositor shall be obligated, and, if necessary, the Depositor or the Owner Trustee shall enforce the obligation of CFSC, if any, under Section 6.02(a)(i) of the Purchase Agreement, to repurchase any Receivable materially and adversely affected by any such breach as of such last day (or, at the Depositor's option, as of the last day of the first month following the month of the discovery). (b)In consideration of the repurchase of the Receivable, the Depositor shall remit the Purchase Amount with respect to such Receivable in the manner specified in Section 5.04; provided, however, that the obligation of the Depositor to repurchase any Receivable arising solely as a result of a breach of CFSC's representations and warranties pursuant to Section 3.02(b) of the Purchase Agreement is subject to the receipt by the Depositor of the Purchase Amount from CFSC.Subject to the provisions of Section 6.02, the sole remedy of the Issuing Entity, the Owner Trustee, the Indenture Trustee, the Noteholders or the Certificateholders with respect to a breach of representations and warranties pursuant to Section 3.01, Section 3.02(b) of the Purchase Agreement and the agreement contained in this Section shall be to require the Depositor to repurchase Receivables pursuant to this Section, subject to the conditions contained herein, or to enforce CFSC's obligation, if any, to the Depositor to repurchase such Receivables pursuant to the Purchase Agreement.The Owner Trustee shall have no duty to conduct any affirmative investigation as to the occurrence of any condition requiring the repurchase of any Receivable pursuant to this Section. SECTION 3.03.Custody of Receivable Files.To assure uniform quality in servicing the Receivables and to reduce administrative costs, the Depositor and the Issuing Entity, as their interests may appear, hereby revocably appoint the Servicer, and the Servicer hereby accepts such appointment, to act for the benefit of the Issuing Entity and the Indenture Trustee as custodian of the documents described in the definition of Receivable File, which are hereby constructively delivered to the Indenture Trustee, as pledgee of the Issuing Entity. SECTION 3.04.Duties of Servicer. (a)Receivable Files.The Servicer, in its capacity as custodian, shall hold the Receivable Files for the benefit of the Issuing Entity and the Indenture Trustee and maintain such accurate and complete accounts, records and computer systems pertaining to each Receivable File as shall enable itself and the Issuing Entity to comply with this Agreement.The Depositor will cause the Servicer, in its capacity as custodian, to deliver a written acknowledgment that the Servicer, in its capacity as custodian, is holding the Receivable Files solely on behalf and for the benefit of the Issuing Entity and the Indenture Trustee.In performing its duties as custodian, the Servicer shall act with reasonable care, using that degree of skill and attention that the Servicer exercises with respect to the receivable files relating to all comparable receivables that the Servicer services for itself or others. The Servicer shall conduct, or cause to be conducted, periodic audits of the related accounts, records and computer systems, in such a manner as shall enable the Issuing Entity or the Indenture Trustee to verify the accuracy of the Servicer's record keeping.The Servicer shall promptly report to the Issuing Entity and the Indenture Trustee any failure on its part to hold the Receivable Files or maintain its accounts, records and computer systems as herein provided and promptly take appropriate action to remedy any such failure. Nothing herein shall be deemed to require an initial review or any periodic review by the Issuing Entity, the Owner Trustee or the Indenture Trustee of the Receivable Files. 22 (b)Maintenance of and Access to Records.The Servicer shall maintain each Receivable File at its office located at 2120 West End Avenue, Nashville, Tennessee 37203, or at such other offices in the State of Tennessee as the Servicer shall designate from time to time after giving the Issuing Entity, the Depositor, each Rating Agency and the Indenture Trustee prior written notice. The Servicer shall notify the Owner Trustee and the Indenture Trustee of any change in the location of its principal place of business in writing not later than 90 days after any such change.The Servicer shall make available to the Owner Trustee and the Indenture Trustee, or their respective duly authorized representatives, attorneys or auditors, a list of locations of the Receivable Files and the related accounts, records and computer systems maintained by the Servicer at such times as the Owner Trustee or the Indenture Trustee shall instruct.The Indenture Trustee shall have access to such accounts, records and computer systems. (c)Safekeeping.The Servicer shall hold, or cause to be held, on behalf of the Issuing Entity (i) all file stamped copies of UCC financing statements evidencing the security interest of the Issuing Entity in Transaction Equipment and (ii) the Receivable Files and any other documents that CFSC or the Depositor shall keep on file, in accordance with its customary procedures, relating to a Receivable, an Obligor or Transaction Equipment, and shall maintain such accurate and complete records pertaining to each Receivable as shall enable the Issuing Entity to comply with this Agreement.Upon instruction from the Indenture Trustee, the Servicer shall release any such UCC filing or other document to the Indenture Trustee, the Indenture Trustee's agent, or the Indenture Trustee's designee, as the case may be, at such place or places as the Indenture Trustee may designate, as soon as practicable. (d)Indemnification.The Servicer, as custodian, shall indemnify the Issuing Entity, the Owner Trustee and the Indenture Trustee for any and all liabilities, obligations, losses, damages, payments, costs, or expenses of any kind whatsoever that may be imposed on, incurred or asserted against the Issuing Entity, the Owner Trustee or the Indenture Trustee as the result of any act or omission in any way relating to the maintenance and custody by the Servicer, as custodian, of the Receivable Files; provided, however, that the Servicer shall not be liable for any portion of any such amount resulting from the willful misfeasance, bad faith or negligence of the Issuing Entity, the Owner Trustee or the Indenture Trustee. 23 (e)Term of Appointment as Custodian.The Servicer's appointment as custodian shall continue in full force and effect until terminated pursuant to this Section 3.04(e) or until this Agreement shall be terminated.If the Servicer shall resign as Servicer under Section 7.05 or if all of the rights and obligations of the Servicer shall have been terminated under Section 8.01, the appointment of the Servicer as custodian may be terminated by the Indenture Trustee or by the Holders of Class A Notes evidencing not less than 25% of the Outstanding Principal Amount of such Notes, or if no Class A Notes are Outstanding, the Holders of Class B Notes evidencing not less than 25% of the Outstanding Principal Amount of such Notes, or if no Notes are Outstanding, either the Owner Trustee or the Certificateholders, in the same manner as the Indenture Trustee or such Holders may terminate the rights and obligations of the Servicer under Section8.01.As soon as practicable after any termination of such appointment, the Servicer shall, at its expense, deliver and/or electronically communicate the Receivable Files to the Issuing Entity or the Issuing Entity's agent at such place or places as the Issuing Entity may reasonably designate.Notwithstanding the termination of the Servicer as custodian, the Issuing Entity agrees that upon any such termination, the Issuing Entity shall provide, or cause its agent to provide, access to the Receivable Files to the Servicer for the purpose of carrying out its duties and responsibilities with respect to the servicing of the Receivables hereunder. ARTICLE IV ADMINISTRATION AND SERVICING OF RECEIVABLES SECTION 4.01.Duties of Servicer.The Issuing Entity hereby engages the Servicer and the Servicer hereby agrees to manage, service, administer and make collections on the Receivables (other than Purchased Receivables) with reasonable care, using that degree of skill and attention that the Servicer exercises with respect to all comparable receivables that it services for itself or others.The Servicer's duties shall include calculating, billing, collection and posting of all payments, responding to inquiries of Obligors on such Receivables, investigating delinquencies, reporting tax information to Obligors (to the extent required under the related Contracts), accounting for collections, and furnishing servicer reports to the Owner Trustee and the Indenture Trustee with respect to distributions.Subject to the provisions of Section 4.02, the Servicer shall follow its customary standards, policies and procedures in performing its duties as Servicer.Without limiting the generality of the foregoing, the Servicer is authorized and empowered to execute and deliver, on behalf of itself, the Issuing Entity, the Owner Trustee, the Indenture Trustee, the Certificateholders and the Noteholders or any of them, any and all instruments of satisfaction or cancellation, or partial or full release or discharge, and all other comparable instruments, with respect to such Receivables or to the Transaction Equipment securing such Receivables.If the Servicer shall commence a legal proceeding to enforce a Receivable, the Issuing Entity (in the case of a Receivable other than a Purchased Receivable) shall thereupon be deemed to have automatically assigned, solely for the purpose of collection, such Receivable to the Servicer.If in any enforcement suit or legal proceeding it shall be held that the Servicer may not enforce a Receivable on the ground that it shall not be a real party in interest or a holder entitled to enforce such Receivable, the Owner Trustee shall, at the Servicer's expense and direction, take steps to enforce such Receivable, including bringing suit in its name or the name of the Issuing Entity, the Indenture Trustee, the Certificateholders or the Noteholders.The Owner Trustee shall, upon the written request of the Servicer, furnish the Servicer with any powers of attorney and other documents reasonably necessary or appropriate to enable the Servicer to carry out its servicing and administrative duties hereunder.The Servicer shall prepare, execute or cause to be executed and deliver all certificates or other documents required to be delivered by the Issuing Entity pursuant to the Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated thereunder.The Servicer shall determine the estimated value of any Receivable as to which a Scheduled Payment is more than 180 days past its due date as of the last day of a Collection Period during or prior to the immediately following Collection Period. 24 SECTION 4.02Collection of Receivable Payments. (a)The Servicer shall make reasonable efforts to collect all payments called for under the terms and provisions of the Receivables as and when the same shall become due and shall follow such collection procedures as it follows with respect to all comparable machinery receivables that it services for itself or others.The Servicer shall not reduce the principal balance of, reduce the APR of, reduce the aggregate amount of Scheduled Payments or the amount of any Scheduled Payment due under any Receivable, release or modify the security interest in the Financed Equipment securing such Receivable, or otherwise amend or modify a Receivable in a manner that would have a material adverse effect on the interests of the Noteholders.Notwithstanding the foregoing, the Servicer may grant extensions on a Receivable; provided, however, that if the Servicer extends the due date of any Scheduled Payment to a date beyond the Class B Note Final Scheduled Distribution Date, it shall promptly purchase the Receivable from the Issuing Entity in accordance with the terms of Section 4.07.To the extent not otherwise required by applicable law or the applicable Contract, the Servicer shall allocate payments made by or on behalf of the Obligor with respect to the Receivables first to any overdue Scheduled Payment (including taxes and miscellaneous billables), second to the current Scheduled Payment (including taxes and miscellaneous billables) and third to late fees.The Servicer may in its discretion waive any other amounts of Additional Servicing Compensation that may be collected in the ordinary course of servicing a Receivable.Notwithstanding anything in this Agreement to the contrary, in the event that a Receivable becomes a Liquidated Receivable, any Recoveries relating thereto shall be paid to the Depositor and such Liquidated Receivable shall be assigned by the Issuing Entity to the Depositor. (b)Notwithstanding anything in this Agreement to the contrary (but subject to the immediately succeeding sentence), the Servicer may refinance any Receivable only if (i) the related Obligor executes a new installment sales contract or lease and (ii) the proceeds of such refinancing are used to pre-pay all obligations in full of such Obligor under such Receivable (which amount shall be applied in accordance with Section 5.03).The new receivable created by the refinancing shall not be property of the Issuing Entity.The parties hereto intend that the Servicer will not refinance a Receivable pursuant to this Section 4.02(b) in order to provide direct or indirect assurance to the Depositor, the Indenture Trustee, the Owner Trustee, the Noteholders or the Certificateholders, as applicable, against loss by reason of the bankruptcy or insolvency (or other credit condition) of, or default by, the Obligor on, or the uncollectability of, any Receivable. SECTION 4.03.Realization upon Receivables.On behalf of the Issuing Entity, the Servicer shall use its best efforts, consistent with its customary servicing procedures, to repossess or otherwise realize upon the Transaction Equipment securing any Receivable as to which the Servicer shall have determined eventual payment in full is unlikely or, with respect to Financed Equipment relating to any Lease, as to which the related Obligor has returned the Financed Equipment.The Servicer shall follow such customary and usual practices and procedures as it shall deem necessary or advisable in its servicing of comparable receivables, which may include selling the Transaction Equipment at public or private sale.The foregoing shall be subject to the provision that, in any case in which any item of Transaction Equipment shall have suffered damage, the Servicer shall not expend funds in connection with the repair or the repossession of such Transaction Equipment unless it shall determine in its discretion that such repair or repossession will increase the Liquidation Proceeds by an amount greater than the amount of such expenses. 25 SECTION 4.04.Physical Damage Insurance.The Servicer shall, in accordance with its customary servicing procedures, require that each Obligor shall have obtained physical damage insurance covering the Transaction Equipment as of the execution of the Receivable. SECTION 4.05.Maintenance of Security Interests in Financed Equipment.The Servicer shall, in accordance with its customary servicing procedures, take such steps as are necessary to maintain perfection of the security interest created by each Receivable (including each Receivable on which a governmental entity is the Obligor) in the related Financed Equipment.The Servicer is hereby authorized to take such steps as are necessary to re-perfect such security interest or to maintain such perfected security interest on behalf of the Issuing Entity and the Indenture Trustee in the event of the relocation of the Obligor, or for any other reason. SECTION 4.06.Covenants of Servicer.The Servicer shall not:(i) release the Transaction Equipment securing any Receivable from the security interest granted by such Receivable in whole or in part or modify such security interest except (A) in accordance with Section 4.03 or (B) in the event of payment in full by the Obligor thereunder;(ii) impair the rights of the Issuing Entity, the Indenture Trustee, the Certificateholders or the Noteholders in any Receivable; or (iii) modify or refinance a Receivable except in accordance with the terms of Section4.02. SECTION 4.07.Purchase by Servicer of Receivables upon Breach.The Servicer or the Owner Trustee shall inform the other party and the Indenture Trustee, the Depositor and CFSC promptly, in writing, upon the discovery of any breach pursuant to Section 4.02, 4.05 or 4.06.Unless the breach shall have been cured by the last day of the second month following such discovery (or, at the Servicer's election, the last day of the first following month), the Servicer shall purchase any Receivable materially and adversely affected by such breach.If the Servicer takes any action pursuant to
